NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                     No. 09-3033
                                    _____________

                              ARNOLD Y. STEINBERG,
                                               Appellant

                                            v.

                    THE SUPREME COURT OF PENNSYLVANIA

                                   _______________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                            (Civil Action No. 09-cv-00086)
                     District Judge: Honorable Nora Barry Fischer
                                   _______________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  March 25, 2011

            Before: FUENTES, GARTH, and GREENBERG, Circuit Judges

                                (Filed: March 25, 2011)

                                   _______________

                                      OPINION
                                   _______________


GARTH, Circuit Judge

      This appeal brings before us an attorney’s challenge to his disbarment. Arnold Y.

Steinberg filed suit against the Supreme Court of Pennsylvania and all of its members, in
their individual and official capacities,1 in the District Court for the Western District of

Pennsylvania. Steinberg challenged the constitutionality of the disciplinary rule that

prevented him from rescinding his letter of resignation from the Pennsylvania bar, which

he submitted in lieu of contesting the pending disciplinary charges against him. In

addition to asserting that the Disciplinary Rule 215(b) violated Equal Protection and Due

Process rights, Steinberg alleged that his letter of resignation was a contract that was

obtained by fraud or duress, since he had submitted it while recovering from heart

surgery, and without consideration. In a fifty-one-page opinion dated June 10, 2009,

Judge Fischer dismissed Steinberg’s complaint on jurisdictional grounds, holding that

any retrospective relief was barred by the Rooker-Feldman doctrine, and that prospective

injunctive relief was precluded by Steinberg’s failure to satisfy Article III standing, or

alternatively, by the Federal Courts Improvement Act of 1996.2 Steinberg’s motion for

reconsideration was denied on June 30, 2009.3



       1
           We address all of the defendants as “the Pennsylvania Supreme Court.”
       2
          The Federal Courts Improvement Act of 1996, Pub. L. No. 104-317, § 309(c),
110 Stat. 3847, 3853 (1996), amended 42 U.S.C. § 1983 by prohibiting injunctive relief
in an action brought against a judicial officer “unless a declaratory decree was violated or
declaratory relief was unavailable.”
       3
         After Steinberg appealed the dismissal of his complaint, the Supreme Court of
Pennsylvania requested permission from our Court not to file a response brief, citing the
expense involved and the District Court’s thorough disposition of the issues presented. A
two-member panel of this Court granted the motion on January 25, 2010. Thereafter, on
June 24, 2010, Steinberg moved for summary action and reversal of the District Court’s
order, contending that the Pennsylvania Supreme Court, by seeking permission not to file
a response brief, had waived its defense to any argument not addressed by the District
Court. We disagree, and deny Steinberg’s motion for summary action.
                                              2
        The parties to this appeal are familiar with the facts and proceedings, and so we

need not recite the details any further. It is sufficient to say that all of the issues have

been discussed at length and fully disposed of by Judge Fischer in her comprehensive

opinion of June 10, 2009, and related orders. We approve of all orders entered by Judge

Fischer. Accordingly, we will affirm the District Court’s judgment of dismissal dated

June 10, 2009, and the order denying reconsideration dated June 30, 2009. We will also

deny Steinberg’s motion for summary action.




                                               3